Title: To Benjamin Franklin from Mary Stevenson, [December 1769]
From: Hewson, Mary (Polly) Stevenson
To: Franklin, Benjamin


To Dr. Franklin with a pair of Ruffles Decr / 69
These flowers Dear Sir, can boast no lively bloom,
Nor can regale you with a sweet perfume,
This dreary season no such present yeild’s,
The Trees are naked, unadorn’d the fields,
The Gardens have their sweets and beauty lost
But Love and Gratitude, unchill’d by frost;
Put forth this foliage—poor indeed I own
Yet trust th’intent will for the faults atone.
Altho’ my produce not with nature vies,
I hope to please a friend’s indulgent eye’s,
For you my fancy and my skill I tried
For you my needle with delight I plied
Proud even to add a triffling grace to you
From whom Philosophy and Virtue too
I’ve gain’d—If either can be counted mine
In you they with the clearest lustre shine
My noble Friend this artless line excuse
Nor blame the weakness of your Polly’s muse
The humble gift with kind compliance take
And wear it for the grateful givers sake

NB Dr Franklin to whom these verses
